FILED
                             NOT FOR PUBLICATION                              JAN 22 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DAVID KING,                                       No. 08-17527

               Plaintiff - Appellant,              D.C. No. 2:07-CV-02787-FCD-
                                                   CMK
   v.

 T. M. PEBLER,                                     MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Frank C. Damrell, Jr., District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        David King, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that a prison



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
guard violated the Equal Protection Clause of the Fourteenth Amendment by

directing him to cut his hair. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Sacks v. Office of Foreign Assets Control, 466 F.3d 764, 770 (9th

Cir. 2006). We may affirm on any basis supported by the record. Dittman v.

California, 191 F.3d 1020, 1027 n.3 (9th Cir. 1999). We affirm.

        The district court properly dismissed King’s equal protection claim because

he failed to allege facts showing that he was treated differently from other inmates

who were similarly situated and that there was no rational basis for the difference

in treatment. See Thornton v. City of St. Helens, 425 F.3d 1158, 1167-68 (9th Cir.

2005) (stating that different treatment of unlike individuals does not support an

equal protection claim).

        We have carefully considered King’s remaining contentions and conclude

they are unpersuasive.

        AFFIRMED.




tk/Research                               2                                    08-17527